DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on October 1, 2021 has been entered.
 The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claim Rejections - 35 USC § 102
Claims 1 through 4, 7, 9 and 21 through 25 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 6,328,169 to Matsuda et al (hereinafter “Matsuda”).
Claim 1:  Matsuda discloses a carrier assembly (see Figs. 1 and 2) configured to facilitate manufacture of a printed circuit board assembly, the carrier assembly comprising:
a bottom frame (e.g. bottom 2, in Fig. 3) defining a generally rectangular configuration (in Fig. 2) and having a length and a width, the bottom frame adjustable to vary the width thereof (e.g. col. 3, lines 18-21); and 
a core (e.g. bottom 3, 4, in Fig. 3) releasably seated on the bottom frame (within 12, 14), the core configured to seat a coplanar circuit board (e.g. 5) thereon, wherein the core is configured to retain the circuit board in two axial directions (e.g. Fig 2).
Claim 2:  Matsuda further discloses a top frame (e.g. top 2, in Fig. 3) defining a generally rectangular configuration (in Fig. 2) and having a length and a width, the top frame adjustable to vary the width thereof (col. 3, lines 18-21), the top frame releasably engagable with the bottom frame to retain the core therebetween [via 13, 15, in Fig. 2].
Claim 3:  Matsuda further discloses at least one clamp (e.g. 15, in Fig. 1) configured to releasably engage the top and bottom frames with one another.  Bolt 15 is considered to be a clamp because once tightened, it is configured to clamp the top and bottom frames (col. 3, lines 11-24).
Claim 4:  Matsuda further discloses that the core is customized to the circuit board configured to be supported thereon (via 1, in Fig. 4).
Claim 7:  Matsuda further discloses that the bottom frame is reusable and wherein the carrier core is disposable interchangeable [to accommodate different size circuit boards, or changing to different widths].
Claim 9:  Matsuda further discloses that the bottom frame is configured to retain the core in two axial directions (e.g. Fig. 2).
Claim 21:  Matsuda further discloses that the bottom frame and the core are coplanar (in Fig. 4).
Claims 22 and 23:  Matsuda further discloses that the bottom frame comprises a pair of side rails (e.g. 1), a pair of end rails (e.g. 6), and four corner brackets (e.g. 7, in Fig. 2), each corner bracket including a [vertical] side rail portion (in Fig. 3) and a [horizontal] end rail portion (in Fig. 3), in a generally perpendicular orientation; 
wherein the side rail portions (at bottom of Fig. 2) are slidably coupled to the end rails, respectively, in overlapping relation [via adjustment of 3, 4].
Claims 24 and 25:  Matsuda further discloses that the carrier assembly includes shelves (e.g. 8, in Fig. 4) extending inwardly from the top and bottom frames, the shelves configured to overlap outer edge portions of the core (3, 4) for retention of the core therebetween (in Fig. 3), thereby inhibiting movement of core in the vertical direction;
wherein the shelves are further configured to overlap outer edge portions of the circuit board (5) for retention of the circuit board therebetween (in Fig. 4), thereby inhibiting movement of circuit board in the vertical direction.
Claims 1, 4, 7 through 9 and 21 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent 7,229,000 to Wang et al (hereinafter “Wang”).
Claim 1:  Wang discloses a carrier assembly (e.g. in Figs. 3A, 3B) configured to facilitate manufacture of a printed circuit board assembly (e.g. 18), the carrier assembly comprising:
a bottom frame (e.g. 31) defining a generally rectangular configuration and having a length and a width, the bottom frame adjustable (e.g. at 33) to vary at least one of the length or the width thereof (e.g. col. 3, lines 20-30); and 
a core (e.g. 35) releasably seated on the bottom frame, the core configured to seat a coplanar circuit board (e.g. 18) thereon, wherein the core is configured to retain [support] the circuit board in two axial dimensions (see arrows X and Y in Fig. 3A).
Claim 4:  Wang further discloses that the core is customized to the circuit board configured to be supported thereon (see Fig. 3A).
Claim 7:  Wang further discloses that the bottom frame is reusable and wherein the carrier core is disposable interchangeable [to accommodate different sizes of circuit boards based on the adjustment of 33].
Claim 8:  Wang further discloses that the bottom frame is adjustable to vary each of the length and the width thereof (e.g. col. 3, lines 24-28).
Claim 9:  Wang further discloses that the bottom frame is configured to retain the core (35) in two axial directions (e.g. X and Y directions of Fig. 3A), and wherein the core is configured to retain the circuit board (18) in two axial dimensions (e.g. X and Y directions of Fig. 3A).
Claim 21:  Wang further discloses that the bottom frame (31) and the core (35) are coplanar (in Fig. 3A).

Claim Rejections - 35 USC § 103
Claims 5 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda or Wang in view of U.S. Publication 2008/0084675 to Amirali et al (hereinafter “Amirali”).
Matsuda and Wang each discloses a carrier assembly as relied upon above in Claims 1 and 4.  Neither Matsuda nor Wang teach that the core is formed of high temperature grade plastic and that the bottom frame is formed from metal.
Amirali further discloses that structures of a carrier assembly that support a printed circuit board can be made of metal or plastic (e.g. ¶ [0006]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the material of the core and bottom frame of Matsuda or Wang as structures of the carrier assembly by forming them each with plastic and metal, respectively, as taught by Amirali, to provide conventional, well-known and proven materials for a carrier assembly that has the same function of at least supporting a printed circuit board.
In Claim 5, any temperature used to form the core with a plastic material in Amirali is considered to be a “high temperature” grade plastic, to the extent that the claim does not recite any degree of temperature, or does not recite any specific temperature value.  The process of “3D printing” has no impact on the final structure of the carrier assembly or the core.  MPEP § 2113.

Response to Arguments
Applicants’ arguments filed as part of the submission on October 1, 2021 with respect to Claim 1 have been fully considered, but are now moot because the new grounds of rejections above do not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to A. DEXTER TUGBANG whose telephone number is (571)272-4570. The examiner can normally be reached Mon - Fri 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JESSICA HAN can be reached on (571) 272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A. DEXTER TUGBANG/Primary Examiner
Art Unit 2896